Title: Charles Yancey to Thomas Jefferson, 31 October 1810
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir
             Hopefull Mills—31st Octo October 1810
          
            the bearer Mr Yundt is the man with whom I have agreed for the Clover seed I wish Colo Randolph to take 5 bushels for Capt Saml Carr he is a respectable Citizen & has Came along himself to see You & Your Curiosities & will not impose himself I am Yours sincerely
          
            Charles
            Yancey
        